Title: From John Quincy Adams to George Washington Adams, 20 June 1826
From: Adams, John Quincy
To: Adams, George Washington


				N. 22
					My dear Son
					Washington 20. June 1826.
				
				Mr Walker delivered me your Laconic epistle of the 3d. instt. promising an answer at an early day to my Letter of the 25th. ulto—for which answer I am patiently waiting—I made suitable allowance, for the accession to your necessary occupations, occasioned by the Session of the Legislature—From which however you will have been relieved before you shall receive this—Your Accounts for the quarter will now be shortly made up to be forwarded to me, and as you have been  nearly six Months a Director of the Middlesex Canal, I hope you have made yourself so much acquainted with the present State and prospects of that property—as will enable you to give me some useful information concerning them.I received some weeks since a Letter from Messrs. Bowditch, F. C. Gray Ticknor, F. J. Oliver, and T. W: Ward a Committee of the Proprietors of the Athenaeum, informing me of their intention to enlarge and extend the objects of that Institution, and inviting to that purpose the sanction of my name. This while I remain in public Office, is forbidden by an usage, co–eval I believe with the existence of the Government. But I authorize you, to suscribe in your own name five hundred dollars to the Institution for the purposes intended, and if you are not in funds, to make the payment I will remit them to you—I understand that for this subscription you will be a proprietor for life, with all the privileges, incident to that character. I enclose a Letter in answer to the Committee, which you will deliver, and make with them the necessary arrangements for the payment.Your affectionate father
				
					J. Q. Adams—
				
				
			